Citation Nr: 0933695	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-23 196	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from April 
1971 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Providence, Rhode Island regional office (RO) of the 
Department of Veterans Affairs (VA) denying the Veteran's 
service connection claim for major depressive disorder, among 
other claims.  The Veteran also appeals from a May 2007 
rating decision which denied his request to reopen his 
service connection claim for PTSD.

The Veteran's claims for service connection for a low back 
condition, a bilateral knee condition, and a right shoulder 
condition were granted in a September 2008 Decision Review 
Officer (DRO) decision.  Granting service connection for 
these conditions resolved the entire issue on appeal.  
Grantham v. Brown, 114 F.3d 1156, (Fed. Cir. 1997) 

In a November 2004 decision, the Board denied entitlement to 
service connection for PTSD.  The Veteran's service personnel 
records were apparently not of record.  Subsequent to the 
Board's decision, these records were obtained and associated 
with the claims folder.  Where service department records 
that existed at the time of a prior decision are subsequently 
received, the claim will be readjudicated without the 
requirement for new and material evidence.  38 C.F.R. 
§ 3.156(c) (2008).  The Board is therefore, adjudicating this 
claim on a de novo basis.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board) hearing.  A copy of that 
hearing's transcript has been associated with the claims 
file.

In June 2009, subsequent to the issuance of the supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

The Veteran testified in detail regarding his purported in-
service stressors at his May 2009 hearing.  He indicated that 
a plane crash occurred in either "1972 or 1973" when the 
USS Intrepid was stationed in the Mediterranean.  He also 
detailed an attempted personal assault by civilians while on 
leave in Portugal, and indicated that his friend, whose last 
name he reported, was seriously injured during this attack.  
The record confirms that the Veteran was assigned to the USS 
Intrepid from March 1973 to September 1974, as indicated in 
his personnel records.  The Veteran has not yet been asked to 
provide any additional information needed to verify these 
stressors and VA has not yet had the opportunity to obtain 
supporting information.

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.

The Veteran reports that he has suffered from depression and 
anxiety since service.  The evidentiary record documents 
post-service psychiatric treatment beginning in approximately 
1990.  Service treatment records document at least two 
complaints of depression or other psychiatric symptoms, but a 
May 1972 neuropsychiatric evaluation was negative for any 
abnormalities.  He was also prescribed Mellaril, and 
antipsychotic mediation, while in service.  A VA examination 
is needed to determine whether the Veteran's current 
psychiatric conditions are related to service.

The Veteran testified during his May 2009 hearing that he was 
in receipt of SSA benefits based, at least in part, on his 
psychiatric condition.  Although it appears that a request 
for these records was made in September 2008, any response to 
this request is not contained in the claims file.  The actual 
decision by the SSA, and the medical records on which that 
decision was based, are not of record.  These records are 
potentially pertinent to the claims of entitlement to service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

On several occasions, including during VA treatment in 
February 1990 and at his May 2002 VA examination, the Veteran 
indicated that he had received treatment at the Wilson and 
Talbot houses in the 1980s and 1990s.  He reported that this 
treatment was for substance abuse and depression, and that he 
was prescribed Valium and Prozac to treat his condition.  
These records are relevant to the claims, and as they are 
adequately identified, VA has an obligation to obtain them.  
38 U.S.C.A. § 5103A(b).

In addition, the Veteran alleges that he suffers from PTSD as 
a result of an attempted physical assault by civilians while 
on leave in Portugal.  VA is required to provide certain 
notice to a veteran in cases where he claims PTSD due to 
personal assault, as detailed in 38 C.F.R. § 3.304(f)(3).  
The Veteran has not been provided with this required notice.  
As this matter is being remanded for other matters, proper 
notice can be provided and the Veteran afforded the 
opportunity to submit additional evidence.  See Gallegos v. 
Peake, 22 Vet. App. 329 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
letter in accordance with 38 C.F.R. § 
3.304(f)(3) that tells him that supporting 
evidence of the claimed stressor can 
consist of evidence of behavior changes 
and that such evidence need not consist of 
service department records.

2.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
benefits. Any records received should be 
associated with the claims folder.

If these records are unavailable, this 
should be documented.

3.  The RO/AMC should contact the JSRRC or 
other appropriate source, and request 
supporting evidence of the claimed 
stressors as provided by the Veteran.  If 
additional information is needed to 
complete this request, the Veteran should 
be advised of the specific information 
needed.  The claimed stressors include a 
1972 or 1973 plane crash aboard the deck 
of the USS Intrepid (since the Veteran did 
not serve aboard the Intrepid until 1973, 
the stressor would have to have occurred 
during that year) and the attempted 
personal assault by civilians while on 
shore leave in Portugal in 1972 or 1973 
resulting in the injury of a serviceman 
whose last name is reported in the May 
2009 hearing transcript.

4.  The RO/AMC should take the necessary 
steps to obtain the Veteran's treatment 
records from the Wilson and Talbot Houses.  
The Veteran is advised that to obtain 
these records, it may be necessary for him 
to provide written authorization to VA.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

5.  Following completion of the above 
development, the Veteran should be 
afforded a VA psychiatric examination to 
determine the etiology of any current 
acquired psychiatric disability.  The 
Veteran's claims file must be made 
available to the examiner for review in 
connection with the examination, and the 
examiner should note such a review in any 
examination report or an addendum to that 
examination report.

The examiner should determine whether it 
is at least as likely as not (50 percent 
probability or more) that a current 
psychiatric disability had its onset in 
service, or was otherwise due to an in 
service disease or injury.

The rationale for any opinions should also 
be provided.

6.  If the claim is not fully granted, 
issue a supplemental statement of the 
case.  Then return the case to the Board 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




